DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An RCE was filed requesting that an Amendment filed on January 24, 2022 be entered and considered.  In the Amendment, claims 1-3, 7-9, 11, 17, 19, and 22 were amended and claim 21 was cancelled.
Claims 1-3, 5-11, 13-20, and 22 are currently pending and under examination, of which claims 1, 9, and 17 are independent claims. 

Response to Amendment
Applicant’s substantive amendments to the claims have overcome the means-plus-function interpretation.
Applicant’s substantive amendments to the claims have overcome the non-statutory subject matter rejection.

Response to Arguments
Applicant’s arguments with respect to the rejections of the independent claims 1, 9, and 17 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 2, 3, 5-8, 10, 11, 13-16, 18-20, and 22 depend directly, or indirectly, from independent claims 1, 9, and 17.

Claim Objections
The following claims are objected.  The Examiner requests the following changes to improve clarity of the amended claimed features:
Claim 1, line 27, insert “of a build using the additive manufacturing process” after “burn back”.
Claim 9, line 20, insert “of a build using the additive manufacturing process” after “burn back”.
Claim 17, line 21, insert “of a build using the additive manufacturing process” after “burn back”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 9, 10, 11, 14, 17, 18, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2019/0188346 A1 to Mirabella et al. (“Mirabella”), in view of US Patent Publication No. 2017/0364058 A1 to Jagdale et al. (“Jagdale”), in view of US Patent Publication No. 2021/0197275 A1 to Sohn et al. (“Sohn”), and further in view of US Patent Publication No. 20140348692 A1 to Bessac et al. (“Bessac”).
Regarding independent claim 1, Mirabella teaches:
An apparatus comprising: Mirabella: Abstract (“A system and method is provided for modeling characteristics of a melt pool that forms during an additive manufacturing process. The system may include at least one processor configured to generate a data-driven model capable of predicting melt pool temperature and melt pool area for target deposit location points along at least one tool path for a three dimensional (3D) printer at which a laser of the 3D printer melts new deposits of material to buildup a product. The generation of the data-driven model may be based at least in part on ... melt pool areas...”)
at least one memory; Mirabella: Paragraph [0016] (“…a memory 104…”)
instructions in the apparatus; and Mirabella: Paragraph [0005] (“…executable instructions (such as a software component on a storage device) that when executed, causes at least one processor…”)
processor circuitry to execute the instructions to: determine at least one of a laser beam parameter setting or an electron beam parameter setting; Mirabella: Paragraph [0069] (“...the processor 102...”) Mirabella: Paragraph [0075] (“...the process data (... melt pool area... laser parameters) acquired during the printing process, up to the time when a prediction is needed, is ranked based on an impact factor that penalizes (given a low impact factor) locations far away from the current location in terms of a spatio-temporal distance. Therefore, very close locations but printed long time ago (or far locations but printed recently in time) are penalized. The N data points with highest impact factor are then utilized to generate the artificial neural network based model for predicting the melt pool ... area.”) [The processor reads on “processor circuitry”. The laser parameter up to the time when a prediction is needed reads on “at least one of a laser beam parameter setting...”]
identify melt pool dimensions using the laser beam parameter setting or the electron beam parameter setting, Mirabella: Paragraph [0042] (“...the processor 102...”) Mirabella: Paragraph [0037] (“...such a melt pool area corresponds to a measure of the size of the melt pool formed via the laser melting or sintering the material.”) Mirabella: Paragraph [0038] (“The DDM may be generated using data analytics techniques, such as machine learning, after preprocessing the data, based on knowledge of the physical phenomenon. For example, for each printing location along predetermined tool paths (as the product is being produced via a physical 3D-Printer or a high-fidelity validated simulation), the following information may be collected and stored in the data store: process parameters at the current location (e.g., x,y,z coordinates); and for locations already printed, process parameters, time of printing (t), melt pool temperature (T), melt pool area (A),...”) [The processor reads on “a melt pool geometry determiner”. In the preprocessing of the data, the process parameters at the current location and the melt pool area collected at the current location reads on “identify melt pool dimensions using the laser beam parameter setting or the electron beam parameter setting”.] the laser beam parameter setting or the electron beam parameter setting varied to obtain multiple melt pool dimensions… Mirabella: Paragraph [0036] (“In one example embodiment, a system 100 may be configured to process experimental data acquired during an additive manufacturing process, in terms of time, temperature, melt pool area, and process parameters. The system may be configured to derive based on this dataset, a data-driven reduced order model (DDM) 118 of the melt pool area and melt pool temperature (at the time of laser beam impact) at the next printing location ... sample datasets (e.g., for time, temperature, melt pool area, and process parameters) for deriving DDM may be obtained from high-fidelity validated simulations of the melt pool physics.”) Mirabella: Paragraph [0043] (“In this example, generation of the DDM may be based at least in part on melt Mirabella: Paragraph [0044] (“The generated DDM 118 may be used to predict melt pool temperature and melt pool area for current locations along tool paths for a 3D printer at which a laser of the 3D printer melts new deposits of material to buildup the product.”) Mirabella: Paragraph [0068] (“... predict ... melt pool areas (A) during a simulation of a 3D printer printing the previously described product. It should be appreciated that many of such simulations may be carried out by a user using the ANN DDM (via the software application 108) to determine which ... changes to process parameters may achieve an optimal or at least improved 3D printed product with respect to warpage and residual stress.”) [The changes to the process parameters or datasets of the melt pool areas at different times, temperature along the tool path to predict melt pool area for current locations read on “the laser beam parameter setting or the electron beam parameter setting varied to obtain multiple melt pool dimensions”.]
… output a three-dimensional view of a scanning path for an additive manufacturing process using the at least one response surface model, Mirabella: Paragraph [0042] (“FIG. 1 illustrates an overview of these approaches for modeling characteristics of a melt pool that forms during an additive manufacturing process comprising. In some embodiments, the processor 102 may be configured to cause the display device 114 to output determined data associated with the additive manufacturing process. To further understanding of the process, in some embodiments, the display device 114 may output a visual representation 128 of the manufacturing process being carried out to buildup a product 134.”) [The visual representation of the manufacturing process including the melt pool characteristics reads on “output a three-dimensional view of a scanning path... using the at least one response surface model.”] the at least one of the laser beam parameter setting or the electron beam parameter setting adjusted based on the three-dimensional view... Mirabella: Paragraph [0055] (“This approach enables the dynamic selection of data, from data measured up till the prediction, for the generation of a data-driven model to predict characteristics (... area) of the melt pool that forms during the additive manufacturing process. Such selection may be performed using knowledge of the physical phenomenon and of the manufacturing settings (toolpath). In this example, the process data (... melt pool area, ... toolpath, laser parameters) acquired during the printing process, up to the time when a prediction is needed, is ranked based on an impact factor that penalizes (given a low impact factor) locations far away from the current location point in terms of a spatio-temporal distance.”) Mirabella: Paragraph [0078] (“For example, the described predictions regarding melt point ... area for current locations that are about to be deposited/melted via a laser beam of a 3D printer, may be carried out by a controller associated with a 3D printer and be used to change laser power, flow rates, traverse speeds, and/or other process parameters, in order to maintain uniformity in the melting/depositing of material and to minimize warping and residual stress in the printed product.”) [The changed laser power with a highest rank for a location to be printed along the toolpath reads on “the laser beam parameter setting adjusted based on the three-dimensional view”.]
…the laser beam parameter setting or the electron beam parameter setting adjusted to improve three-dimensional build quality,… Mirabella: Paragraph [0068] [As described above.] [The changes to process parameters reads on “the laser beam parameter setting adjusted” to achieve an improved 3D printed product reads on “to improve three-dimensional build quality”.] 
Mirabella does not expressly teach “the multiple melt pool dimensions including variable melt pool width or variable melt pool depth”, “identify at least one response surface model based on the multiple melt pool dimensions to determine an effect of changes in the at least one of the laser beam parameter setting or the electron beam parameter setting on the melt pool dimensions”, “the response surface model including a first transfer function to determine the melt pool depth and a second transfer function to determine the melt pool width”, and “the laser beam parameter setting or the electron beam parameter setting adjusted to at least increase fusion, decrease fusion, or decrease burn back”.  However, Jagdale is directed to additive manufacturing of a product, such as a heat exchanger. Jagdale teaches: 
the multiple melt pool dimensions including variable melt pool width or variable melt pool depth;… Jagdale: Paragraph [0036] (“Other variables or parameters that can be adjusted to vary half-width W/2, depth D, and length L of melt pool 412 can include the type of energy of energy beam 410, density of energy beam 410, power of energy beam 410, spot size of energy beam 410, wavelength of energy beam 410, tilt of energy beam 410, scanning pattern of energy beam 410, type of material 400, specific heat of material 400, melt temperature of material 400, conductivity of material 400, powder size of powder layer 404, particle size distribution of powder layer 404, compaction density of powder layer 404, cooling rate of material 400, fluid dynamics of material 400 in a melted state, fluid convection rate of material 400 in the melted state, hatch spacing of an additive manufacturing machine used for the additive manufacturing process, and machine settings of the additive manufacturing machine among others.”) [The varying of the melt pool width and depth reads on “variable melt pool width or variable melt pool depth”.]
…the response surface model including a first transfer function to determine the melt pool depth and a second transfer function to determine the melt pool width,… Jagdale: Paragraph [0027] (“Additionally, a computational fluid dynamics model can be developed and applied in order to model the melt pool.”) Jagdale: Paragraph [0035] (“FIG. 4A is an example perspective cross-sectional view of a model showing energy beam 410 and material 400 used in an additive manufacturing process.”) Jagdale: Paragraph [0029] (“Example types of models can include the use of various equations and algorithms to model, describe, … the behavior of the melt pool. Examples of equations which can be used in modeling the melt pool can include momentum equations with sink (e.g., Darcy's Law), turbulence eddy viscosity models, surface tension variation equations, approximations for density (e.g., Boussinesq approximation), and equations to calculate the pressure drop of a fluid flowing through a packed bed of solids (e.g., Kozeny-Carman equation).”) Jagdale: Paragraph [0036] (“Melt pool 412 includes half-width W/2, depth D, and length L. Half-width W/2 depth D, and length L of melt pool 412 created during an additive manufacturing process correspond to a resulting thickness of a finally formed article, such as a wall of a heat exchanger. Values of half-width W/2, depth D, and length L of melt pool 412 are determined primarily by an energy level of energy beam 410, a scanning speed of energy beam 410 (e.g., how fast energy beam 410 is drawn across material 400), and a thickness of powder layer 404.”) [The model reads on “the response surface model”.  At least one of the models or equations to model and/or describe the melt pool reads on “first transfer function” and “second transfer function”.  The model determining of the values of the melt pool thickness and depth based on the energy level and the scanning speed and the thickness of the powder layer reads on “determine the melt pool depth and … determine the melt pool width”.]
Mirabella and Jagdale before them, to the multiple melt pool dimensions including variable melt pool width or variable melt pool depth and the response surface model including a first transfer function to determine the melt pool depth and a second transfer function to determine the melt pool width because the references are in the same field of endeavor as the claimed invention and they are focused on diminishing the number of defects of a 3D object being produced.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to eliminate the need for trial and error to define process parameters for specific desired or target geometries of the walls being additively manufactured. The discussed use of modeling can also prevent defects by identifying inputs and variables that would produce undesirable characteristics such as structural inconsistencies or variations in thickness or thermodynamic performance of a formed wall. The above methods allow for minimizing heat exchanger wall thickness, which increases the heat transfer surface area in the heat exchanger, which increases the overall thermal transfer efficiency of the heat exchanger. The above methods also minimize thermal energy transfer issues of the heat exchanger and increase the thermo-dynamic predictability of heat exchanger through the creation of heat exchanger walls with consistent and predictable wall thicknesses. See Paragraph [0033] of Jagdale.
Mirabella and Jagdale do not expressly teach to “identify at least one response surface model based on the multiple melt pool dimensions to determine an effect of changes in the at least one of the laser beam parameter setting or the electron beam parameter setting on the melt pool dimensions” and “the laser beam parameter setting or the electron beam parameter setting adjusted to at least increase fusion, decrease fusion, or decrease burn back”.  However, Sohn is Sohn teaches: 
…identify at least one response surface model based on the multiple melt pool dimensions to determine an effect of changes in the at least one of the laser beam parameter setting or the electron beam parameter setting on the melt pool dimensions; and… Sohn: Paragraph [0074] (“…the control unit 80 may derive an artificial neural network model…”) Sohn: Paragraph [0007] (“…constructing an artificial neural network model configured to predict a size of the molten pool according to input values of process variables by machine-learning correlation between the process parameters for 3D printing, including intensity of laser beam, process speed, size of the laser beam, and ejection amount of the base material, and the size of the molten pool including length, width, and depth of the molten pool…”) [The control unit reads on “a visualization path generator”.  The construction of the artificial neural network model reads on “identify at least one response surface model”, which is based on size of molten pool reads on “based on the multiple melt pool dimensions”, by using the machine-learning correlation between intensity of laser beam, process speed, size of the laser beam, and ejection amount of the base material and the molten pool reads on “determine an effect of changes in the at least one of the laser beam parameter setting or the electron beam parameter setting on the melt pool dimensions”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mirabella, Jagdale, and Sohn before them, to identify at least one response surface model based on the multiple melt pool dimensions to determine an effect of changes in the at least one of the laser beam parameter setting or the electron beam parameter setting on the melt pool dimensions because the 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to control the size of the molten pool as a necessary technique to improve the lamination quality.  The controlling of the size of the molten pool can be generated on the base material in real time during a 3D printing process. See Paragraphs [0005] and [0006] of Sohn.
Mirabella, Jagdale, and Sohn do not expressly teach that “the laser beam parameter setting or the electron beam parameter setting adjusted to at least increase fusion, decrease fusion, or decrease burn back”.  However, Bessac is directed to a process and an apparatus for producing three-dimensional objects by successive, layer-by-layer, consolidation of selected zones of a layer of a pulverulent material, the consolidated zones corresponding to successive sections of the three-dimensional object. Bessac teaches:
the laser beam parameter setting or the electron beam parameter setting adjusted to at least increase fusion, decrease fusion, or decrease burn back. Bessac: Paragraph [0022] (“Thus, for each powder layer, the periphery or skin of the object is consolidated, over a small thickness, using a laser beam that is moved slowly, in order to obtain a low roughness, while the time for which the laser needs to be used is decreased due to the small size of the area to be consolidated (which is reduced to an outline). A rapid consolidation of the core of the object is also obtained, preferably simultaneously, either in a layer-by-layer operation or by simultaneously solidifying a plurality of core layers, the operating parameters of the electron beam being set to increase the fusion rate.”)
Mirabella, Jagdale, Sohn, and Bessac before them, for the parameter setting to be adjusted to increase the fusion because the references are in the same field of endeavor as the claimed invention and they are focused on diminishing the number of deformations produced from a laser light or laser beam of an object being manufactured.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to allow objects having complex shapes and a good quality surface finish to be obtained with a good productivity. See Paragraph [0005] of Bessac. The combination would provide an improved process and a rapid, high-performance apparatus for producing three-dimensional objects by selective fusion of a powder, allowing objects that have the desired geometry and good mechanical properties and that do not contain strain or internal tension post-manufacture to be obtained. See Paragraph [0014] of Bessac.
Regarding dependent claim 2, this claim incorporates the rejection of claim 1. Mirabella further teaches:
The apparatus of claim 1, wherein the processor circuitry is to generate the at least one response surface model used to determine the melt pool dimensions. Mirabella: Paragraph [0057] (“...a data-driven model (DDM)...”) Mirabella: Paragraph [0078] (“In addition, it should also be appreciated that these described models may be sufficiently fast to enable their use during an additive manufacturing process. For example, the described predictions regarding melt point ... area for current locations that are about to be deposited/melted via a laser beam of a 3D printer, may be carried out by a controller associated with a 3D printer and be used to change laser power, flow rates, traverse speeds, and/or other process parameters, in order to maintain [The controller reads on “the processor circuitry” and the data-driven model reads on “the at least one response curve model”.]
Regarding dependent claim 3, this claim incorporates the rejection of claim 2. Mirabella further teaches:
The apparatus of claim 2, wherein the processor circuitry is to receive parameter settings, the laser beam parameter setting of the electron beam parameter setting including at least one of a laser beam spot size, a laser power, and a laser speed. Mirabella: Paragraph [0057] and Paragraph [0078] [As described in claim 2] [The laser power and laser speed reads on “at least one of ... a laser power, and a laser speed”.]
Regarding dependent claim 6, this claim incorporates the rejection of claim 1. Mirabella further teaches:
The apparatus of claim 1, wherein the three-dimensional view permits display of build areas showing a lack of fusion or excess melting. Mirabella: Paragraph [0021] (“As a part is being manufactured, the higher energy heat source of some additive manufacturing processes may introduce thermal distortion and residual stress. For example, due to the presence of thermal gradients during heating and cooling, these processes may introduce residual stress, which can cause deformations (warping) and/or cracks on the part as the part cools. The presence of these defects can hinder tolerance and affect mechanical strength.”) Mirabella: Paragraph [0042] (“To further understanding of the process, in some embodiments, the display device 114 may output a visual representation 128 of the manufacturing process being carried out to buildup [The visual representation of the manufacturing process being carried out reads on “the three-dimensional view permits display of build areas”. The deformation that is part of the manufacturing process that is created on the part reads on “build areas showing ... excess melting”.]
Regarding dependent claim 22, this claim incorporates the rejection of claim 1. Mirabella further teaches:
The apparatus of claim 1, further including a laser source to initiate the additive manufacturing process based on the output. Mirabella: Paragraph [0042] [As described in claim 1.] Mirabella: Paragraph [0025] (“For a 3D printer that uses a laser, such a width of the hexahedron elements may correspond to a laser beam diameter, which corresponds to the width of the powder that the laser is capable of sintering/melting as it moves along a tool path.”) Mirabella: Paragraph [0047] (“In some embodiments, additive manufacturing system 100 includes a diode fiber laser array (not shown) including a plurality of diode lasers and a plurality of optical fibers. In such embodiments, the diode fiber array simultaneously directs laser beams from optical fibers towards powder bed 104 to heat particulates 128.”) [The laser reads on “a laser source”.]
Regarding independent claim 9, Mirabella teaches:
A method comprising: Mirabella: Paragraph [0003] (“Variously disclosed embodiments include data processing systems and methods that may be used to facilitate modeling characteristics of a melt pool that forms during an additive manufacturing process.”)
The remaining features of claim 9 recites the functions implemented in the apparatus of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 9.
Claims 10, 11, and 14 recite the functions implemented in the apparatus of claims 2, 3, and 6 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 2, 3, and 6 above also applies to claims 10, 11, and 14.
Regarding independent claim 17, Mirabella teaches:
A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least: Mirabella: Paragraph [0005] (“A further example may include a non-transitory computer readable medium encoded with executable instructions (such as a software component on a storage device) that when executed, causes at least one processor to carry out this described method.”)
The remaining features of claim 17 recites the functions implemented in the apparatus of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 17.
Claims 18, 19, and 20 recite the functions implemented in the apparatus of claims 2, 3, and 6 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 2, 3, and 6 above also applies to claims 18, 19, and 20.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mirabella, Graham, and Sohn and further in view of US Patent Publication No. 2018/0250771 A1 to Brown et al. (“Brown”).
Regarding dependent claim 5, this claim incorporates the rejection of claim 1. Mirabella does not expressly teach that the three-dimensional view “includes a contour area, a bulk area, or a down-skin area”.  However, Brown is directed to three-dimensional (3D) printing methods, apparatuses, systems and/or software to form one or more three-dimensional objects, some of which may be complex. Brown teaches: 
The apparatus of claim 1, wherein the three-dimensional view includes a contour area, a bulk area, or a down-skin area. Brown: Paragraph [0383] (“At times, the system and/or apparatus described herein (e.g., controller) and/or any of their components comprises an output and/or an input device...The output device may include a visual, tactile, or audio device... The visual output device may include a screen ... The input device may include a camera...”) Brown: Paragraph [0149] (“In some embodiments, the 3D object includes a skin, which can correspond to a portion of the 3D object that includes an exterior surface of the 3D object. The skin is sometimes referred to herein as a “rim.” “contour,” “contour portion,” “perimeter,” “perimeter portion,” “outer portion,” or “exterior portion.” In some embodiments, the skin is a “bottom” skin, which can correspond to a skin on a bottom of overhang with respect to a platform surface during a printing operation.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mirabella and Brown before them, for the three-dimensional view of Mirabella to include a contour area, a bulk area, or a down-skin area because the references are in the same field of endeavor as the claimed invention and they are focused on diminishing the number of defects of a 3D object being produced.
See Paragraph [0007] of Brown.
Regarding dependent claim 7, this claim incorporates the rejection of claim 1. Mirabella, Graham, and Sohn do not expressly teach that the processor circuitry is to “generate a three-dimensional view of a scanning path based on a number of melt layers”.  However, Brown is directed to three-dimensional (3D) printing methods, apparatuses, systems and/or software to form one or more three-dimensional objects, some of which may be complex. Brown teaches:
The apparatus of claim 1, wherein the processor circuitry is to generate a three-dimensional view of a scanning path based on a number of melt layers. Brown: Paragraph [0222] (“To illustrate, FIGS. 28A-28D show examples of top views of 3D objects each having at least one layer of hardened material illustrating various path trajectories of the energy beams used in the formation of a layer of hardened material. FIG. 28A shows an example portion 2810 of a 3D object having a contour 2811 with hatches 2812 made by a type-1 energy beam.”) [The path trajectories of the energy beams used to form at least one layer being shown reads on “generates a three-dimensional view of a scanning path based on a number of melt layers”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mirabella, Graham, Sohn and Brown before them, for the processor circuitry of Mirabella to generate a three-dimensional view of a scanning path based on a number of melt layers because the references are in the same field of endeavor as the claimed invention and they are focused on diminishing the number of defects of a 3D object being produced.
See Paragraph [0264] of Brown.
Claims 13 and 15 recite the functions implemented in the apparatus of claims 5 and 7 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 5 and 7 above also applies to claims 13 and 15.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirabella, Graham, and Sohn in view of US Patent Publication No. 2014/0268520 A1 to Murakami et al. (“Murakami”).
Regarding dependent claim 8, this claim incorporates the rejection of claim 7. Mirabella, Jagdale, Sohn, Bessac, and Brown do not expressly teach that the processor circuitry is to “output a percentage of material volume melted per the number of melt layers”.  However, Murakami is directed to method of manufacturing a member with a sealing material layer has a substrate preparation step, a coating step, a firing step, and a pre-process step. Murakami teaches:
The apparatus of claim 7, wherein the processor circuitry is to output a percentage of material volume melted per the number of melt layers. Murakami: Paragraph [0043] (“The content of the laser absorbing material is preferably within a range of 0.1 vol % to 40 vol % to the sealing material. When the content of the laser absorbing material is less than 0.1 vol %, it may not be possible to melt the sealing material layer 7 sufficiently. When the content of the laser absorbing material is over 40 vol %, heat is liable to be generated locally near an interface with the second substrate 2. Further, when the content of the laser absorbing material is over 40 vol %, flowability of the sealing material is liable to deteriorate at the time of its melting to lower adhesiveness with the first substrate 1. The content of the laser absorbing material is preferably 37 vol % or less.”) [The volume % flowability for first and second substrates reads on “a percentage of material volume melted per the number of melt layers”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mirabella, Jagdale, Sohn, Bessac, Brown and Murakami before them, for the processor circuitry of Mirabella to output a percentage of material volume melted per the number of melt layers because the references are in the same field of endeavor as the claimed invention and they are focused on diminishing the number of deformations produced from a laser light or laser beam of an object being manufactured.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification for the display device of Mirabella to also output a volume % of flowability of materials when forming an object to ensure bonding strength, suppressing fractures, and good appearance. See Paragraphs [0114] and [0117] of Murakami
Claim 16 recites the functions implemented in the apparatus of claim 8 with substantially the same limitations.  Therefore, the rejections applied to claim 8 above also applies to claim 16.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2019/0275585 A1 to Akram describes a melt pool shape defined based on the different planes of the manufactured article, the type of scan pattern used during the 3D printing process (e.g., layer thickness, hatch spacing, etc.) and the melt pool dimensions determined by the thermal solver application. For example, the melt pool shape may be defined based on a melt pool width and/or height determined by the thermal solver application. The shape of the melt pool may be elliptical in shape and the number of elliptical shape boundaries required to cover the surface area for one layer of a manufactured article may be determined based on the melt pool width and hatch spacing of the scan pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117